Citation Nr: 9913533	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-03 338 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left leg 
disorder.

3.  Entitlement to service connection for a head injury.

4.  Entitlement to a compensable evaluation for residuals of 
a right navicular bone fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to December 
1954.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in San Juan, Puerto Rico (RO).  

The issues of whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a back disorder and a left leg 
disorder are addressed in the remand portion of this 
decision.

FINDINGS OF FACT

1.  There is no medical evidence showing a current diagnosis 
of a residuals of a head injury related to service.

2.  The residuals of a right navicular bone fracture are 
currently manifested by normal muscle strength dorsiflexion 
to 60 degrees, palmar flexion to 70 degrees, and objective 
demonstration of pain on dorsiflexion, with no evidence of 
muscle atrophy of the right hand or tenderness to palpation 
of the right wrist.  

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a head 
injury is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a compensable rating for residuals of a 
navicular bone fracture of the right wrist have not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (1998).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show that the veteran complained of 
headache and neck pain in July 1954 and reported a history of 
headaches and eye aches for 9 months in August 1954.  The 
veteran was sent for an eye examination, and no abnormalities 
were noted.  At his December 1954 separation examination, 
there were no findings or diagnosis of a head injury and the 
neurological evaluation was normal.

An October 1990 VA medical record indicated that the veteran 
was seen with his spouse, who complained he was very 
forgetful and became frequently disoriented for the past 3 to 
4 months.  The diagnoses were Paxipam addiction and rule out 
organic mental disorder secondary to Paxipam.  A December 
1990 VA hospital discharge summary reported that the veteran 
was hospitalized complaining of headaches and memory 
problems.  A magnetic resonance imaging scan of the brain 
revealed an area of cortical volume loss on the left parietal 
region noted as possibly from an old infarction.  A 
computerized tomography scan of the head revealed dilated 
lateral ventricles and third ventricle, non correspondent 
with the size of cerebral sulci suggestive of a normal 
pressure hydrocephalus.  A cisternography showed no evidence 
of a normal pressure hydrocephalus.  The veteran was 
withdrawn from benzodiazepines.  At hospital discharge, the 
veteran reported that his headaches had disappeared.  The 
diagnoses included substance abuse disorder, benzodiazepines.

A January 1996 VA medical record notation indicated that a 
brain computerized tomography scan revealed an old infarct.  
At a June 1997 VA examination, the examiner noted that the 
veteran had a computerized tomography scan of the head in 
late 1995 which revealed involutional changes of aging and 
old left posterior parietal brain infarct.  However, at the 
current examination, there were no complaints or findings of 
residuals of a head injury.

In his June 1997 statement, the veteran contends that he 
suffered a head injury in service.  The veteran is competent 
to report on that which he has personal knowledge, that is, 
that he injured his head during service.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, his statement that he 
currently has residuals of a head injury and that such 
disorder is related to service cannot serve to well ground 
the claim because he is not competent to make such an 
allegation, as this requires competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  In the instant 
case, the VA medical records indicate that the veteran has an 
old left posterior parietal brain infarct; however, there is 
no competent medical evidence of that this finding is the 
result of a head injury incurred over 40 years ago.  In view 
of the absence of that fact, his allegation that there is 
some relationship to inservice duties is unsupported.  
Therefore, the Board concludes that the veteran's claim for 
service connection for residuals of a head injury is not well 
grounded and must be denied.  38 U.S.C.A. § 5107 (West 1991).

II.  Increased disability evaluation

Initially, it is necessary to determine if the veteran has 
submitted a well grounded claim, and if so, whether the VA 
has properly assisted him in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a condition 
has become more severe is well grounded where the condition 
was previously service connected and rated, and the claimant 
subsequently asserts that a higher evaluation is justified 
due to an increase in severity since the original evaluation.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  Thus, 
the Board finds that veteran's claim for a compensable 
evaluation for his right wrist disorder is well grounded and 
the veteran's service medical records, post-service private 
clinical data, and VA outpatient, hospitalization, and 
examination reports have been included in his file.  Upon 
review of the entire record, the Board concludes that the 
data currently of record provide a sufficient basis upon 
which to address the merits of the veteran's claim and that 
he has been adequately assisted in the development of his 
case.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  The veteran's 
service-connected right wrist disorder is currently assigned 
a noncompensable evaluation under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  The criteria for a 10 percent 
disability evaluation is met when either limitation of palmar 
flexion in line with the forearm or dorsiflexion less than 15 
degrees.  Id.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (1998).  The average normal ranges of motion of 
the wrist are dorsiflexion to 70 degrees and palmar flexion 
to 80 degrees.  38 C.F.R. § 4.71, Plate I (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  As such, 
the VA must consider evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss.  38 C.F.R. § 4.40; see 
also DeLuca v. Brown,  8 Vet. App. 202 (1995).    

Service medical records show that the veteran sustained a 
fracture of the right navicular bone after falling off a 
truck in February 1954.  There were no other complaints or 
treatment pertaining to the right wrist during service.  At 
his December 1954 separation examination, an evaluation of 
the upper extremities was normal.  The RO, in an October 1956 
rating decision, granted service connection for the residuals 
of a fracture of the right navicular bone and assigned a 
noncompensable evaluation.

At a July 1957 VA orthopedic examination, the veteran 
reported that he fractured his right wrist in service.  
Contemporaneous x-ray studies of the right wrist were 
negative.  The diagnosis was no acute orthopedic condition at 
this time.  At an October 1978 VA examination, the veteran 
complained of occasional pain in the right wrist when holding 
an object tightly.  On evaluation, range of motion of the 
right wrist was reported as normal and there was no 
tenderness to palpation.  The impression included mild 
residuals of a fracture of the navicular bone of the right 
wrist.  The RO, in a January 1979 rating decision, continued 
the noncompensable evaluation for the residuals of a fracture 
of the right navicular bone.

At a June 1998 VA examination, the veteran complained of pain 
in the wrist upon lifting an object or closing his hand.  He 
stated that the pain radiated to the arm and hand.  On 
evaluation, the examiner noted that the veteran could touch 
the tip of the right thumb to all the fingers of the right 
hand and could touch the tips of all fingers to the median 
transverse fold of the palm of the right hand.  In grasping 
ability, muscle strength was 5/5, which the examiner noted 
was normal.  There was no atrophy of the right hand and no 
tenderness to palpation.  Range of motion exercises revealed 
dorsiflexion to 60 degrees and flexion to 70 degrees.  The 
examiner noted that "exquisite" pain was objectively shown 
on dorsiflexion of the right wrist.  Contemporaneous x-rays 
of the right wrist revealed normal findings.  The diagnosis 
was residual of right navicular bone fracture.

The veteran contends that his right wrist disability is more 
severe than reflected by the noncompensable rating that is 
currently in effect, and that increased compensation should 
be assigned.  However, the medical evidence of record does 
not show limitation of dorsiflexion to less than 15 degrees 
or limitation of palmar flexion in line with the forearm, in 
order the meet the criteria for a compensable evaluation.  In 
regard to functional loss, the examiner noted that there is 
no weakness or incoordination of the wrist.  Moreover, while 
the examiner noted that there was objective evidence of 
exquisite pain on dorsiflexion, neither the examiner nor the 
veteran indicated the existence of pain to the extent that it 
limits flexion or extension to the degrees warranted for an 
evaluation of 10 percent.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating for the residuals of a 
fracture of the navicular bone of the right wrist.  


ORDER

Service connection for a head injury is denied.  A 
compensable evaluation for residuals of navicular bone 
fracture of the right wrist is denied.


REMAND

The veteran contends that service connection for a left leg 
disorder and a back disorder is warranted as these 
disabilities were incurred in service.  The issue of 
entitlement to service connection for a left leg disorder was 
most recently denied by the RO by a rating action dated in 
February 1978.  The issue of entitlement to service 
connection for a back disorder was most recently denied by 
the RO by a rating action dated in November 1991.  Appeals as 
to these issues were not perfected and therefore, those 
decisions are final.  38 U.S.C.A. § 7105 (West 1991).  To 
reopen a finally denied claim, a veteran must submit new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.104 (1998).  Evidence is new when it is not 
merely cumulative of other evidence on the record.  Material 
evidence is relevant to, and probative of, the issue at hand, 
and must be "so significant that it must be considered in 
order to fairly decide the merits of the claim" and that 
this evidence should "contribute to a more complete picture 
of the circumstances surrounding the origin of" a current 
left leg disorder and back disorder, if any.  38 C.F.R. 
§ 3.156(a) (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In support of his claim to reopen, the appellant submitted 
evidence that he deemed to be "new and material" in June 
1997.  However, upon review, the RO determined the documents 
to be submitted to be duplicative of evidence already 
considered by the RO in its 1978 and 1991 decisions.  As 
such, the RO returned the documents to the appellant in 
August 1997.  

Although a procedure of making copies for the claims file of 
original documents and returning the original documents to an 
appellant where he requests that the original documents be 
returned to him is probably a harmless procedure in most 
cases, the Board emphasizes that a procedure which involves 
returning duplicate copies of evidence to an appellant -- 
especially in a case where the issue is whether the evidence 
submitted is new and material evidence to reopen a claim -- 
is not harmless in that, in most cases as in this one, such a 
procedure will require the case to be remanded because the 
procedure impedes the Board's review of the evidence on 
appeal.  In other words, the Board's review of whether 
documents submitted by the appellant constitute "new" 
evidence for the purpose of reopening his claim or whether 
those documents are duplicates of or are cumulative of 
evidence already of record, is hampered where the documents 
in question are not in the claims file for the Board's review 
(or, perhaps in a later appellate stage, for review by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court)).  The Board (and the Court) must be able to 
examine the newly submitted evidence and compare it to the 
old evidence in the file to determine whether the newly 
submitted evidence is duplicate or cumulative evidence.  
Because the RO returned evidence to the veteran rather than 
placing it in the claims file, this case must be remanded so 
that the RO can ask the veteran to resubmit the evidence that 
he submitted in conjunction with his claim to reopen so that 
this evidence can be reviewed on appeal.

For the reason noted above, the case is remanded for the 
following actions:

1.  The RO must send the veteran a letter 
and request that he resubmit the evidence 
which he submitted in conjunction with 
his claim that was returned to him in 
August 1997.  He need only resubmit the 
evidence returned to him by the RO.  He 
should be afforded a reasonable time to 
resubmit the evidence. 

2.  Thereafter, the RO should 
readjudicate the veteran's claims of 
whether new and material evidence has 
been submitted to reopen the claims of 
entitlement to service connection for a 
left leg disorder and a back disorder.  
See 38 C.F.R. § 3.156(a) (1998); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  If 
the claim cannot now be allowed, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  After they have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).   This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the appellant until he receives further notice; however, he 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

